STONE, C. J.
— 1. We do not think that the averment's of the present bill are sufficient to show that the bill single,' alleged' to have been given in 1861 by Daniel Cameron to complainant, imposed any liability other than that of a debt. They fail to show that the said Daniel became trustee, or quasi guardian for the said Martha.— Vincent v. Rogers, 30 Ala. 471; Whetstone v. Whetstone, 75 Ala. 495.
2. The bill charges that the said Daniel Cameron made payments on said bill single, or debt, during each of the years 1862, 1869 or 1870, 1872, 1875, 1876, 1877, 1878, 1879, and 1883. If this be true, the several payments were a recognition of the debt, and kept it álive. Daniel Cameron died in 1884, and this bill was filed in September, 1886. The demurrer, on the ground of the statute of limitations, was rightly overruled. ' •
3. After the death of Daniel Cameron, as the bill avers, there was no administration on his estate, but his widow and children took possession of it, and still hold it. The bill charges that the personal assets were worth one thousand dollars, and the real estate, 280 acres, three thousand dollars. It is not stated whether there is homestead, or other exemption, and if there is, whether it will be claimed. If such claim should be made, the averred value of the land places it above the limit the law allows. On these averred facts, which on demurrer must be treated as true, the present bill contains equity, being the only remedy the complainant has. — Dunlap v. Newman, 47 Ala. 429; Adams v. Holcombe, 1 Harper Eq. 202; s. c., 14 Amer. Dec. 719; Shannon v. Dillon, 8 B. Mon. 389; s. c., 48 Amer. Dec. 394; 3 Pom. Eq. § 1154, p. 119.
There is nothing in the demurrer for multifariousness.
Affirmed.